Greenbaum, J.
That there is a lack of harmony in the Federal courts as to what constitutes a valid service upon a foreign corporation is doubtless true, but it seems to me that the trend of the more recent decisions is to the effect that where the officer served is the general manager of a corporation, and as such manager is in attendance in the State where service is made on the business of the corporation, no matter to what extent that business may be, service upon the manager would confer jurisdiction. Brush Creek Coal, etc., Co. v. Morgan Elec. Co., 136 Fed. Rep. 505, 507. To my mind the reasoning in support of this view is convincing. A nonresident private individual may be served in a State which he enters of his own volition and without trick or device on the part of the plaintiff. A corporation is represented through its duly authorized officers or agents, and when such officers or agents, in the interests of and for the purposes of the corporation, come into another jurisdiction in the business of the corporation, then the corporation may be said to be present in its corporate capacity, and service of process upon its duly accredited officer or manager then and there made should be just as effectual as though made upon a private individual, who, under similar circumstances, might temporarily come within the jurisdiction of the court. Motion to vacate summons is denied, with ten dollars costs to plaintiff to abide the event. ™
Motion denied, with ten dollars costs to plaintiff to abide event.